DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

 Response to Amendment
The amendment filed 7/5/2022 has been entered.  Claims 4, 10 have been amended.  Claims 4-15 are currently pending in the application.  

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant states that US 20060058684 A1 by Sendai (hereinafter “Sendai”) relies on a difference in “hue” contrast between the normal tissue and lesioned tissue image in the composite image, while the objective of the present invention is to enhance the distinctiveness of blood vessels in a blood vessel-enhanced image.  However, this alleged difference is not recited in Claims 4 and 10.  Claims 4 and 10 recite generating an HDR image signal by “combining the high-intensity image signal and the low-intensity image signal, and the HDR image signal having an extended dynamic range”.  This feature is disclosed by the combination of expanded signals DWS’ and DNS’ into a composite image signal CS in Sendai.
Regarding the “the narrow-band light having high absorption characteristics with respect to a specific living organism” in Claims 4 and 10, Sendai discloses illuminating unit 110 which emits excitation light Lr in a wavelength range of 400-420 nm, or, more specifically, 410 nm ([0129]).  The excitation light Lr irradiates a target subject 50 to generate a fluorescence image.  Thus, the excitation light is absorbed by the living tissue designated as target subject 50 during the imaging process.
Further, US 20160313551 A1 by Takei (hereinafter “Takei”) is not relied upon to disclose “the narrow-band light having high absorption characteristics with respect to a specific living organism” in Claims 4 and 10.
Please see the rejections under 35 U.S.C. 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light source unit” in Claim 4
“imaging element” in Claim 4
Support for the “light source unit” has been provided in paragraphs [0015-18] and support for the “imaging element” has been provided in paragraphs [0022-24] of the Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060058684 A1 by Sendai (hereinafter “Sendai”) in view of US 20160313551 A1 by Takei (hereinafter “Takei”).
Regarding Claim 4, Sendai discloses an electronic endoscope system (fluorescent endoscope; [0119]; Fig. 1), comprising: a light source unit (illuminating unit 110) configured to emit narrow-band light and broadband light (white light Lw and excitation light Lr; [0120]; Fig. 1), the narrow-band light having high absorption characteristics with respect to a specific living organism (excitation light Lr emitted with a wavelength of 410 nm to target subject 50; [0129]; Fig. 1); an imaging element (image detecting unit 300) configured to image a subject illuminated alternately with the narrow-band light and the broadband light (target subject 50; [0120]; Fig. 1); to generate, as a first image signal, an image signal of the subject imaged during an illumination period of the narrow-band light (narrow band fluorescent image data NS); and to generate, as a second image signal, an image signal of the subject imaged during an illumination period of the broadband light (wide band fluorescent image signal WS; [0125]; Fig. 8); a signal processing circuit (image computing unit 400; [0149-151]; Fig. 8) configured to generate a high-intensity image signal by adding the first image signal to the second image signal (combines reverse narrow band data NS’’ of the narrow band fluorescent signal NS and intensity WS’ of the wide band fluorescent signal WS to get composite image CS; [0144-146]; Figs. 7A-8); to generate a low-intensity image signal by adding the first image signal to the second image signal after a signal level of the second image signal is reduced by multiplying the second image signal by a predetermined coefficient (combines reverse narrow band data NS’’ of the narrow band fluorescent signal NS and intensity WS’ of the wide band fluorescent signal WS to get composite image CS after NS’’ is multiplied by a constant α [0149-151]; Fig. 8.  The constant α can be less than one [0070-71] and in this case the intensity would be low [0149-151]); and to generate a high dynamic range (HDR) image signal by combining the high-intensity image signal and the low-intensity image signal (dynamic range expanding means 414 expands the NS’ and WS’ signals, then the expanded DWS’ and DNS’ signals are combined to create a composite signal CS), and the HDR image signal having an extended dynamic range (combination of expanded signals DWS’ and DNS’ results in an expanded composite signal CS; [0153-156]; Fig. 9).
Sendai does not disclose the light source unit alternately emitting narrow-band light and broadband light.  However, Takei discloses an endoscope system 1 with a light source unit 21 having light sources 31a-c which emit light in different wavelength bands ([0033-34]; Fig. 1).  The light sources 31a-c are alternately switched on and off by the light source control unit 38 to provide illumination light ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source unit disclosed by Sendai with the alternating emission capability disclosed by Takei with the benefit of performing operations which require emitted light to be pulsed in a predetermined order according to a predetermined time (Takei [0044]).
Regarding Claim 7, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai further discloses wherein the signal processing circuit (image computing unit 400) is configured to generate the high-intensity image signal and the low-intensity image signal, respectively, using the first image signal and the second image signal of the subject (processing and combining signals NS’’ and WS’ to get composite image CS as described above).
Sendai does not disclose illumination periods being temporally adjacent to each other.  However, Takei discloses a timing pattern for the light source unit 21 which includes a predetermined illumination order and illumination time for light sources 31a-c.  Image data from the light sources 31a-c is captured and processed according to the illumination pattern 31a, 31b, 31c, 31a…etc. such that each source is temporally adjacent to the other sources ([0055-57]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signal processing circuit disclosed by Sendai with the temporal illumination pattern disclosed by Takei with the benefit of allowing emission timing and waveforms to be identified individually (Takei [0053]).
Regarding Claim 8, Sendai as modified by Takei discloses the electronic endoscope system according to claim 7.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).
Regarding Claim 9, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).
Regarding Claim 10, Sendai discloses a method of generating an image of a specific living organism (fluorescent endoscope images a target subject; [0119]; Fig. 1), the method comprising: emitting narrow-band light and broadband light (white light Lw and excitation light Lr; [0120]; Fig. 1), the narrow-band light having high absorption characteristics with respect to a specific living organism (excitation light Lr emitted with a wavelength of 410 nm to target subject 50; [0129]; Fig. 1); imaging a subject illuminated alternately with the narrow-band light and the broadband light (image detecting unit 300 images target subject 50; [0120]; Fig. 1); generating, as a first image signal, an image signal of the subject imaged during an illumination period of the narrow-band light (narrow band fluorescent image data NS); generating, as a second image signal, an image signal of the subject imaged during an illumination period of the broadband light (wide band fluorescent image signal WS; [0125]; Fig. 8); generating a high-intensity image signal by adding the first image signal to the second image signal (combining reverse narrow band data NS’’ of the narrow band fluorescent signal NS and intensity WS’ of the wide band fluorescent signal WS to get composite image CS; [0144-146]; Figs. 7A-8); generating a low-intensity image signal by adding the first image signal to the second image signal after a signal level of the second image signal is reduced by multiplying the second image signal by a predetermined coefficient (combining reverse narrow band data NS’’ of the narrow band fluorescent signal NS and intensity WS’ of the wide band fluorescent signal WS to get composite image CS after NS’’ is multiplied by a constant α [0149-151]; Fig. 8.  The constant α can be less than one [0070-71] and in this case the intensity would be low [0149-151]); and generating an HDR image signal by combining the high-intensity image signal and the low- intensity image signal (dynamic range expanding means 414 expands the NS’ and WS’ signals, then the expanded DWS’ and DNS’ signals are combined to create a composite signal CS), and the HDR image signal having an extended dynamic range (combination of expanded signals DWS’ and DNS’ results in an expanded composite signal CS; [0153-156]; Fig. 9).
Sendai does not disclose the light source unit alternately emitting narrow-band light and broadband light.  However, Takei discloses an endoscope system 1 with a light source unit 21 having light sources 31a-c which emit light in different wavelength bands ([0033-34]; Fig. 1).  The light sources 31a-c are alternately switched on and off by the light source control unit 38 to provide illumination light ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source unit disclosed by Sendai with the alternating emission capability disclosed by Takei with the benefit of performing operations which require emitted light to be pulsed in a predetermined order according to a predetermined time (Takei [0044]).
Regarding Claim 12, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses wherein the subject is a living tissue inside a body cavity (target subject 50 is a living tissue; [0119-120]; Fig. 1).
Regarding Claim 13, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses wherein the generating the high-intensity image signal and the low-intensity image signal, respectively, comprise using the first image signal and the second image signal of the subject (processing and combining signals NS’’ and WS’ to get composite image CS as described above).
Sendai does not disclose illumination periods being temporally adjacent to each other.  However, Takei discloses a timing pattern for the light source unit 21 which includes a predetermined illumination order and illumination time for light sources 31a-c.  Image data from the light sources 31a-c is captured and processed according to the illumination pattern 31a, 31b, 31c, 31a…etc. such that each source is temporally adjacent to the other sources ([0055-57]; Figs. 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signal processing circuit disclosed by Sendai with the temporal illumination pattern disclosed by Takei with the benefit of allowing emission timing and waveforms to be identified individually (Takei [0053]).
Regarding Claim 14, Sendai as modified by Takei discloses the method according to claim 13.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).
Regarding Claim 15, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses wherein the predetermined coefficient is one of: a constant; and a value set based on a signal level ratio between the first image signal and the second image signal (coefficient α is a constant; [0149]).    

Claims 5-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Takei as applied to claims 4, 10 above, and further in view of US 20160157722 A1 by Kubo et al. (hereinafter “Kubo”).
Regarding Claim 5, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai further discloses a plurality of filters (filters 302 and 303; [0122]; Fig. 1).
Sendai does not disclose a lamp or the filters in the light source unit.  However, Kubo discloses a fluorescence observation apparatus 100 with a light source 3 containing a xenon lamp 31 and a filter 32 ([0024]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source device disclosed by Sendai with the lamp and the filter position disclosed by Kubo with the benefit of selectively transmitting excitation and illumination light from the light source (Kubo [0024]).
 Regarding Claim 6, Sendai as modified by Takei discloses the electronic endoscope system according to claim 4.  Sendai does not disclose wherein the imaging element comprises an image sensor.  However, Kubo discloses the fluorescence observation apparatus 100 having an imaging unit 5 which contains image-acquisition devices 55 and 56.  The image-acquisition devices can be color CCD sensors ([0026]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging element disclosed by Sendai with the imaging sensor disclosed by Kubo with the benefit of capturing white and fluorescent light focused by a corresponding lens (Kubo [0026]).
Regarding Claim 11, Sendai as modified by Takei discloses the method according to claim 10.  Sendai further discloses alternately arranging a placement of plurality of filters (filter 303 includes filter 303a and 303b, and rotates to alternately transmit wide-band and narrow-band light; [0123-124]; Fig. 2).
Sendai does not disclose the filters arranged with respect to a lamp or illumination light.  However, Kubo discloses a fluorescence observation apparatus 100 with a light source 3 containing a xenon lamp 31 and a filter 32 ([0024]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source device disclosed by Sendai with the lamp and the filter position disclosed by Kubo with the benefit of selectively transmitting excitation and illumination light from the light source (Kubo [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100004513 A1
US 20090012361 A1
JP 2011024885 A
US 20180279853 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795